Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
*324Con el obvio propósito no sólo de impresionar al lector sino que el de desviar la atención de éste del asunto fundamental que verdaderamente plantea el recurso ante nuestra consideración, se asevera en la opinión hoy emi-tida por una mayoría de los integrantes del Tribunal que el
...análisis, razonamiento y decisión [contenidos en la misma se fundamentan] en varios postulados medulares de la demo-cracia, a saber: que nuestro sistema de gobierno es uno de ley y no de hombres; que la ley aplica a todos por igual; que nadie está por encima de ella .... (Enfasis suplido.) Opinión mayorita-ria, págs. 278-279.
Dicho aserto mayoritario —en vista de los hechos que la Mayoría no relata— posiblemente constituye el ejemplo más claro de ingenuidad judicial, del cual hemos tenido conocimiento, en toda la historia jurisprudencial de este Tribunal. Al así actuar, la Mayoría pasa por alto unos he-chos notorios de los cuales este Tribunal jurídicamente puede tomar conocimiento judicial meramente a base de una lectura de unos documentos públicos obrantes en el Senado de Puerto Rico.
El descargo responsable del puesto que ocupamos nos obliga a denunciar —por tercera ocasión desde que ocupa-mos el mismo— la cruda e inconstitucional utilización, por parte del Gobierno de turno en un momento determinado de nuestra historia, del procedimiento criminal vigente en nuestra jurisdicción con el ilegal propósito de perseguir a un adversario político.
Desgraciadamente para nuestro ordenamiento jurídico, y por tercera ocasión, este Tribunal ignora esta repugnante realidad, privando de esa forma a nuestra ciudadanía del establecimiento en nuestra jurisdicción de una norma, clara y firme, que impida que la persecución política sub-sista en nuestro País. Este Tribunal no puede continuar patrocinando la existencia de dicha práctica meramente a base de su silencio y de ignorar la misma.
*325¡ — i
¿JEs éste efectivamente un caso de persecución política? Curiosamente, la contestación en la afirmativa a la refe-rida interrogante nos la brinda la propia Comisión Especial que, mediante la R. del S. Núm. 16 de fecha 23 de enero de 1989, pág. 1, creara dicho alto Cuerpo Legislativo para “investigar posibles irregularidades alegadamente co-metidas en la contratación y pago de empleados adscritos a la Oficina del Portavoz de la Minoría Novoprogresista del Senado de Puerto Rico y ordenar a dicha Comisión llevar a cabo la referida investigación”; un “Voto Explicativo” que, con fecha de 8 de febrero de 1990, emitiera la Senadora Victoria Muñoz Mendoza —quien fuera uno de los inte-grantes de dicha Comisión— al disentir de la acción del Senado de Puerto Rico de remitir el asunto al Secretario de Justicia de Puerto Rico; y unas expresiones que en el hemi-ciclo del Senado hiciera el Senador Fernando Martín, por-tavoz de la Minoría Independentista y miembro igual-mente de dicha Comisión, al disentir de la referida acción del Senado de Puerto Rico.
hH í — I
Conforme surge, en lo pertinente, de la “exposición de motivos” de la citada Resolución Núm. 16, págs. 1-2, el Senado de Puerto Rico —hondamente preocupado por el “serio impacto sobre el nombre y la reputación, no tan sólo de la Oficina del senador Rexach Benítez y su equipo de trabajo, sino también sobre el buen nombre y reputación de todo el Cuerpo, sus miembros, funcionarios y empleados” y con el propósito de “dar cuenta de estas alegaciones al Pueblo de Puerto Rico, y tomar las medidas que correspondan para corregir cualquier situación irregular, si la hubiere” (énfasis suplido)— decidió crear una Comisión Especial para investigar una información periodística en que se ale-*326gaba la existencia de irregularidades en la nómina de la oficina del Senador Rexach Benítez.(1) Dicha Comisión Especial —la cual estaría integrada por cinco (5) Senadores, a ser designados los mismos por el Presidente del Senado, tres (3) de los cuales serían miembros de la mayoría popular senatorial, uno de la minoría novoprogresista y otro por la minoría independentista— se le encomendó la obliga-ción, una vez terminada la correspondiente investigación, de "presentar a la brevedad posible, un informe al Senado, conteniendo sus hallazgos, conclusiones de hecho y de de-recho y sus recomendaciones R. del S. 16, ante, pág. 2.
Debidamente constituida, la Comisión Especial rindió el informe requerido el día 29 de diciembre de 1989. El mismo fue suscrito, de manera unánime, por sus cinco (5) miembros, esto es, los Senadores Jorge Orama Monroig, José G. Izquierdo Stella, Victoria Muñoz Mendoza, Enrique Rodríguez Negrón y Fernando Martín García.
En lo pertinente a nuestra tesis sobre persecución polí-tica, merece destacarse que la referida Comisión Especial expresó:
...la Comisión Especial toma plena conciencia de que en el caso del senador Rexach Benítez la decisión de crear una comi-sión especial para investigarlo se tomó usando como funda-mento inicial unas imputaciones en su contra publicadas en la prensa. Este no ha sido el trámite seguido consistentemente en el Senado. Siendo el senador Rexach Benítez el portavoz del principal partido de minoría en el Senado, y estando la Comi-sión consciente de la necesidad imperiosa de observar la más escrupulosa protección de los derechos de las minorías evitando siquiera la apariencia de conducta parcializada, la Comisión Especial tenía ante sí dos posibles cursos de acción. Uno era el de solicitar del Senado una ampliación de su mandato para investigar también las alegaciones que públicamente se han he-cho sobre otros senadores, a quienes les asiste la más absoluta *327presunción de inocencia. Otro era desistir de la investigación sobre el senador Rexach Benitez para evitar incurrir en una práctica que pudiere resultar, aunque esa no fuere la intención del Senado, de fiscalización selectiva.
El solicitar la ampliación de la jurisdicción de la Comisión Especial tenía el atractivo de la consistencia', la Comisión Especial lo ha rechazado, sin embargo, al examinar sus fundamen-tos y posibles consecuencias.
Ampliar la investigación supondría refrendar el principio operacional de que basta que aparezca una alegación en la prensa contra un senador para que el Senado se vea compelido a iniciar un proceso de investigación de la misma envergadura que el que se inició con respecto al Senador Rexach Benitez. Aplicar consistentemente este principio nos llevaría sin duda al absurdo de que, teóricamente, todos los senadores estarían ex-puestos a ser objeto de una investigación legislativa por cual-quier alegación periodística y virtualmente podrían paralizarse los trabajos del Senado. Bastaría una alegación, independien-temente de los méritos de la misma, para colocar a un senador en el banquillo de los acusados.
Es evidente que debe requerirse algo más que una mera ale-gación para comprometer al Senado a una investigación legislativa. Debe crearse un mecanismo procesal permanente que requiera la radicación de una querella formal, acompañada de declaraciones juradas, y luego un procedimiento preliminar que permita aquilatar la seriedad y la suficiencia de los cargos antes de que se proceda a la plenitud de una investigación de-tallada y extensa, como la que se ha realizado en el caso del senador Rexach Benitez.
Resulta inevitable confrontar la difícil situación que tenemos ante nosotros. Convencidos que sería un grave error el dar paso a un proceso de ampliación, que bien podría convertirse en una cacería de brujas y que tendría el efecto de trivializar la solem-nidad de las facultades investigativas del Senado; e igualmente decididos a no aplicarle a un senador un proceso y unos crite-rios que no podríamos responsablemente aplicarle a otros, nos vemos compelidos a recomendarle al Senado en pleno: (1) que no se tome acción alguna con respecto al senador Rexach Beni-tez, salvo en el aspecto que explicaremos; (2) y que el Comité Especial dé por concluida sus labores. (Énfasis suplido.) In-forme de la Comisión Especial del Senado sobre la R. del S. 16 de 29 de diciembre de 1989, lima Asamblea Legislativa, 3ra Sesión Ordinaria, págs. 4-6.
Resulta procedente señalar que la citada Comisión Es-*328pedal, a base de lo anteriormente señalado, finalmente le hizo al Senado de Puerto Rico las siguientes cuatro (4) re-comendaciones :
III. RECOMENDACIONES
En mérito de todo lo cual, esta Comisión Especial formula las siguientes recomendaciones al Senado de Puerto Rico:
A. Que censure, como impropio e ilegal el comportamiento admitido por el senador Rexach Benítez al contratar una persona a sabiendas de que ésta no iba a rendir labor alguna.
B. Que no se tome ninguna otra acción respecto a las alega-ciones de irregularidades administrativas en la oficina del Se-nador Roberto Rexach Benítez que motivaron la creación de la Comisión Especial. Esta recomendación en modo alguno su-pone pasar juicio sobre los méritos de las alegaciones y la prueba; por el contrario, resulta en una decisión de abstención de considerar las mismas. Por lo tanto, esta recomendación no es condenatoria ni absolutoria.
C. Que apruebe, durante la próxima sesión ordinaria, un Có-digo de [EJtica que rija la conducta de los senadores y que re-glamente los procedimientos correspondientes.
D. Que esta Comisión Especial, creada en virtud de la Reso-lución del Senado 16, dé por terminada su gestión. (Enfasis suplido.)(2) Informe, ante, págs. 8-9.
No obstante la recomendación unánime de la Comisión Especial, sobre la cual nos abstenemos de emitir juicio en este momento, a los efectos de que el Senado de Puerto Rico no “tome ninguna otra acción respecto a las alegaciones de *329irregularidades administrativas en la oficina del Senador Roberto Rexach Benítez”, Informe, ante, pág. 8 —basada dicha recomendación en la realidad incuestionable que la irregularidad por éste incurrida no era una única ni exclu-siva de la oficina de este Senador en el Senado— dicho Cuerpo Legislativo decidió, el 1ro de febrero de 1990, refe-rir el asunto, y enviar toda la “información recopilada”, al Departamento de Justicia de Puerto Rico “para su conside-ración conforme a derecho”.
En relación con dicha acción mayoritaria senatorial, la Senadora Victoria Muñoz Mendoza emitió un Voto Explica-tivo “disidente”. En lo pertinente a la tesis de persecución política, expresó la Senadora Muñoz Mendoza:
Además, es importante señalar que algunos de los fundamen-tos de las recomendaciones de la Comisión Especial fueron el no aplicar a un senador un proceso y unos criterios que no se ha-bían aplicado a miembros del Senado en otros casos, así como la ausencia de normas internas que regulen su conducta. Ningún otro senador ha sido investigado por este Cuerpo durante la presente Asamblea Legislativa. En ningún otro caso se ha cons-tituido una Comisión Especial, a pesar de otras alegaciones de irregularidades. Estas acciones —y omisiones— tienen la apa-riencia de una investigación o fiscalización selectiva, aunque no haya sido esa la intención del Senado.
. . . . . . . .
El Senado de Puerto Rico debe actuar con firmeza para hacer valer tanto los derechos de la mayoría como de las minorías parlamentarias. Esos derechos, que deben ser protegidos por todos, pueden ser vulnerados por investigaciones selectivas y el trato desigual a las minorías en casos de acciones disciplinarias.
Me reafirmo en la recomendación contenida en el Informe de la Comisión Especial para que se establezca un ordenamiento que garantice una aplicación sistemática y justa, libre de toda sombra de partidismo o parcialidad, de los procedimientos re-lacionados con la conducta de los miembros del Senado. La adopción de un Código de Etica debe ser prioridad inmediata de este Cuerpo. (Enfasis en el original suprimido y énfasis suplido.) Voto explicativo al Senado sobre la R. del S. 16 de 8 de febrero de 1990, lima Asamblea Legislativa, 3ra Sesión Ordi-naria, págs. 3-4.
*330Por otro lado, y en relación con nuestro aserto de que se trata de una persecución política, resultan igualmente ilus-trativas las expresiones que hiciera el Senador Fernando Martín, en el hemiciclo del Senado de Puerto Rico,(3) al igualmente disentir de la acción del Senado de remitir el asunto al Secretario de Justicia de Puerto Rico. Expresó, en esa ocasión y en lo pertinente, el Senador Martín:
SR. MARTIN GARCIA: Señor Presidente y compañeros del Senado. Después de ver la maniobra de pretender discutir jun-tos estos dos asuntos, que son asuntos separados, casi se pre-gunta uno si vale la pena hacer uso de la palabra y apelar a la racionalidad de los componentes de este Cuerpo. Sin embargo, para que el récord no quede huérfano de las expresiones que voy a hacer, voy a hacer uso de la palabra.
. . . . . . . .
Lo que si está planteado en el día de hoy son dos cosas, nú-mero uno, el informe; número dos, una moción separada, que la Mayoría ha insistido que se vea conjuntamente, que es una moción separada y distinta de que la evidencia recopilada en la investigación se le entregue al Secretario de Justicia. Yo, evi-dentemente soy firmante del informe y evidentemente lo sostengo. Con lo que estoy totalmente en contra es con la moción de que esta evidencia se le haga disponible al Secretario de Justicia. Y estoy en contra por dos razones, las primeras son, a falta de mejor palabra, razones que tienen que ver con moral política. Las segundas, tienein] que ver con razones jurídicas. Vamos, en primer lugar, a las razones de moral política. Si la determinación de esa Comisión valiente y correcta, a mi juicio, de que no estábamos dispuestos a pasar juicio sobre el senador Rexach Benítez y la evidencia que ante nos había llegado, por razón de entender que constituida un trato diferencial diferente al que se le daba a otros Senadores que habían sido también inculpados en la prensa por acciones que pudieron o no poder cometidio,] no viene al caso los méritos. Si ésa fue nuestra de-terminación y ésa entiendo yo que fue, entonces desvirtuamos totalmente, totalmente el fundamento de nuestra decisión a la hora de entregar por la puerta de atrás lo que no estábamos dispuestos a hacer por la puerta del frente. Porque si bien es cierto que al no tomar decisión alguna sobre si acusar o no al *331senador Rexach, evitábamos incurrir en fiscalización selectiva al entregarle la investigación a Justicia, el resultado de la in-vestigación vamos a ver que se ha incurrido en investigación selectiva.
Ahora resulta que cuando nos digan “¿y la investigación, y los documentos que recopilaron sobre los otros Senadores?’ Y le te-nemos que decir no los tenemos, porque no los investigamos. Así es que si vamos a ser fieles y cónsonos al principio de que no creemos en la investigación, en la fiscalización selectiva, princi-pio que es un principio fundamental y básico de cualquier de-mocracia y que es el soporte básico de la integridad de una institución como \e\sta, entonces ¿cómo vamos a trivializar y a convertir nuestra acción en una acción mezquina cubriéndonos con el taparrabo de que no creemos en fiscalización selectiva, pero entonces agarramos las cajas de documentos y se las en-tregamos al Secretario de Justicia? Es un acto que ni siquiera el de Poncio Pilato tiene comparación con esto.
Yo creo que esto constituye un grave error, porque afecta la integridad del funcionamiento de este Senado, creo que es un error de moral política gravísimo, creo que desvirtúa el informe y que lo hace sal y agua. Y que lo de virtuoso, lo de correcto, lo de valiente, que pueda haber tenido la decisión que tomamos se hace sal y agua cuando le sacamos el calzo a nuestra decisión .... (Enfasis suplido.)
En palabras de un popularísimo refrán: “al buen enten-dedor con pocas palabras basta.”
Independientemente de la propiedad, corrección y mora-lidad de la acción, y decisión, de la Comisión Especial de no actuar contra ninguno de los Senadores querellados —he-cho sobre el cual, prudencialmente, nos abstenemos de pa-sar juicio— parece ser obvio que la Comisión Especial tomó el acuerdo, o compromiso, de meramente amonestar al Se-nador Rexach Benítez, por las irregularidades ocurridas en su oficina, a cambio de que no se investigara a ningún otro miembro del Senado de Puerto Rico; Senadores respecto a los cuales igualmente existían imputaciones similares a la del Senador Rexach Benítez. Pecaríamos de ingenuos si no concluyéramos, adicionalmente, que ese acuerdo unánime de los integrantes de la Comisión Especial tuvo que haber contado con la aprobación previa del liderato del Senado de *332Puerto Rico, ya que una decisión de esa envergadura, de ordinario, es consultada de antemano.
¿Qué sucedió entonces? Sencillo. Una vez “concluidos” los trabajos de la Comisión Especial —sin haberse investi-gado, y recopilado evidencia respecto, a los otros Senadores acusados de las mismas irregularidades que el Senador Rexach Benítez— se viola el compromiso por el partido po-lítico de mayoría y se acuerda enviar la evidencia recopi-lada, relativa al Senador Rexach Benítez, al Secretario de Justicia de Puerto Rico; esto es, selectivamente se pone en marcha la maquinaria de la justicia contra este miembro minoritario del Senado y se “olvidan”, como por arte de magia, las irregularidades alegadamente cometidas por los otros miembros del Senado.
De hecho, el trámite seguido por la mayoría parlamen-taria del Senado, y lo allí acontecido, desafortunadamente causa la impresión de que el Senador Rexach Benítez fue víctima de una variación del tristemente famoso, e infame, “juego del pescaíto”.
HH HH
La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 257, establece que:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encamarán estos principios de esencial igualdad humana. (Enfasis supbdo.)
Al discutirse el alcance de la cláusula constitucional ci-tada en el seno de la Convención Constituyente se vertie-ron, en lo pertinente, expresiones como las siguientes:
Ideas políticas o religiosas. Se reconoce el derecho a tener *333ideas políticas y convicciones religiosas diferentes y en conflicto entre sí sin que esta diferencia o este conflicto milite en favor o en contra de ciudadano alguno en sus relaciones con el Estado. La libertad de pensamiento y la libertad de conciencia quedan aquí protegidas no sólo en su expresión sino también en las consecuencias de esta expresión.
. . . . . . . .
El más amplio reconocimiento del derecho a diferir y ser, no obstante, tratado con igualdad y protegido en esa diferencia por el poder público, es uno de los rasgos definidores de la democra-cia liberal. (Énfasis en el original suprimido y énfasis suplido.)(4)
En Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 767 y 768 (1983) —caso-en que revocamos la sentencia, desestimatoria de la demanda, emitida por el tribunal de instancia y en que devolvimos el mismo al mencionado foro para que dilucidara la alegación, por parte del deman-dante, de que se le despidió de su empleo por razón de discrimen político— este Tribunal expresó que en “el pa-sado hemos sido muy celosos y rigurosos en nuestra fundamental tarea de proteger la libertad ideológica contra ges-tiones represivas del Estado o algunos de sus funcionarios”, que el “lenguaje del citado Art. II, Sec. 1 de nuestra Cons-titución es expreso, claro e inequívoco; prohíbe y protege a un ciudadano contra toda clase de discrimen”, y que dicho lenguaje sencillamente “garantiza el disfrute de la libertad ideológica a que tiene derecho todo individuo en una socie-dad democrática como la nuestra”. (Énfasis suplido.)
Recalcamos, y enfatizamos, el hecho de que no estamos sosteniendo que el Gobierno de Puerto Rico —a través del Departamento de Justicia o de un fiscal independiente bajo la disposiciones de la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z)— no pueda encausar criminal-mente a un miembro del Senado de Puerto Rico por alega-das infracciones a algunas de las disposiciones del vigente *334Código Penal de Puerto Rico. Lo que sostenemos es que el Gobierno no lo puede hacer en forma selectiva y discrimi-natoria en violación de la citada Sec. 1 del Art. II de nues-tra Constitución; esto es, contra unos sí y contra otros no.
Nuestra posición a esos efectos ni es de reciente cuño ni ha sido “diseñada” para el caso específico del Senador Roberto Rexach Benítez. Para que una persona pueda perca-tarse de ello, todo lo que necesita es realizar una breve incursión en nuestra jurisprudencia. Si así lo hace, descu-brirá nuestras expresiones, a estos mismos efectos, en los casos de Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 167 (1984), y Pueblo v. Lausell Hernández, 121 D.P.R. 823 (1988).
Como se recordará —en relación con el caso de Hernán-dez Colón v. Srio. de Hacienda, ante— en el mes de julio de 1980, el Secretario de Hacienda de Puerto Rico le notificó al Ledo. Rafael Hernández Colón, entonces ex Gobernador y candidato a dicho cargo por el Partido Popular Democrá-tico en las elecciones generales que se celebrarían en el mes de noviembre de ese año, unas supuestas deficiencias contributivas, resultado las mismas de una investigación realizada por dicho Departamento como consecuencia de unas informaciones periodísticas. El licenciado Hernández Colón prontamente impugnó en el foro judicial la alegada deficiencia. En la acción judicial que a esos efectos radicara alegó no sólo que no adeudaba contribución sobre la pro-piedad alguna, sino que dicha investigación era producto de una persecución política. El tribunal de instancia dictó sentencia sumaria declarando con lugar la acción radicada en cuanto a algunas de las deficiencias imputadas y sin lugar en cuanto a otras. No emitió juicio alguno el foro de instancia sobre la alegación de persecución política plan-teada por el licenciado Hernández Colón. Este acudió en revisión ante este Tribunal.
Al disentir de la opinión mayoritaria, la cual mera-mente se limitó a resolver que el licenciado Hernández Co-*335lón no adeudaba contribución alguna sobre la propiedad, expresamos, en lo pertinente, que:
Si alguna importancia de tipo jurídico tiene este caso es el planteamiento del demandante sobre posible persecución polí-tica; el hecho de si el contribuyente adeuda o no las alegadas deficiencias es secundario.

. . . . . . . .

No hay duda de que, de ser cierto lo alegado por el contribu-yente, la acción del Departamento de Hacienda de Puerto Rico merece nuestro más enérgico repudio. Igualmente objetable a nuestro sistema democrático de gobierno, sin embargo, resulta ser la acción de este Tribunal que, al “opta[r] por adjudicar el recurso dentro de estricto Derecho contributivo” impide que se resuelva la imputación de supuesta persecución política, de-jando en el limbo la cuestión; cometiéndose de ese modo una injusticia no sólo con el contribuyente, que tiene perfectísimo derecho a que un tribunal de justicia adjudique su alegación, sino con los funcionarios públicos contra los cuales va dirigida la imputación en controversia, cuya reputación queda “mancha-da” para siempre, negándosele la oportunidad a éstos de tener su “día en corte” y de demostrar que lo alegado por el contribu-yente es falso. (Enfasis en el original suprimido y énfasis suplido.) Hernández Colón v. Srio. de Hacienda, supra, págs. 169-170.
Cuatro (4) años más tarde, al disentir de la ponencia mayoritaria que confirmó una convicción criminal decre-tada por el foro de instancia contra el apelante Luis Lau-sell Hernández por una supuesta infracción a la Sec. 145(c) de la Ley de Contribuciones sobre Ingresos de 1954,(5) ex-presamos en Pueblo v. Lausell Hernández, ante, págs. 853-854 y 850-851, en lo pertinente, que:
No tenemos duda de que nos encontramos ante un estatuto —la Sec. 145[(c)]— que es neutral y constitucional de su faz y que se proyecta sin hacer distinción alguna entre personas. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Ahora bien, es de todos conocido que aun ante estatutos como el que ocupa nuestra atención, puede surgir un problema consti-*336tucional si el mismo es aplicado en forma arbitraria, selectiva y discriminatoria a una persona o a un grupo de personas. Carter v. Jury Commission, 396 U.S. 320, 337 (1970). Ello, como es sabido, constituye una violación del derecho a la igual protec-ción de las leyes.
La utilización de leyes fiscales como mecanismos de presión y persecución no tiene cabida alguna en nuestro sistema demo-crático de gobierno. Dicho curso de acción debería merecer el más enérgico y unánime repudio de parte de este Tribunal, el cual se supone que sea el máximo guardian y garantizador de los derechos ciudadanos que consagra la Constitución del Es-tado Libre Asociado de Puerto Rico. Hoy rechazamos y conde-namos dicha acción al igual que lo hicimos en el año 1984 en Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 167 (1984).
Disentimos en el presente caso por cuanto la prueba presen-tada en el mismo a nivel de instancia y las inferencias lógicas y razonables que de la misma pueden hacerse nos convencen de que el Estado, al acusar y procesar al apelante Luis A. Lausell Hernández, aplicó selectiva y discriminatoriamente las disposi-ciones de la Sec. 145[(c)] de la Ley de Contribuciones sobre Ingresos de 1954 (13 L.P.R.A. sec. 3145(c)), en violación de la Cláusula sobre, la igual Protección de las Leyes de nuestra Constitución. (Enfasis suplido.)
IV
Como surge de la relación de hechos que hiciéramos en la Parte I de la presente ponencia —hechos que, repetimos, la Mayoría omitió mencionar— no hay duda alguna que en la oficina del Portavoz de la minoría novoprogresista en el Senado de Puerto Rico se cometieron unas irregularidades. Así, inclusive, lo aceptó el propio portavoz Rexach Benitez.
No debe tampoco haber duda, sin embargo, de que la Comisión Especial a la cual el Senado de Puerto Rico le encomendó la investigación de dichas irregularidades en-contró, y así lo hizo constar por escrito en el informe que rindiera, que eran varios los Senadores que aparentemente habían incurrido en irregularidades similares a las come-tidas por el Senador Rexach Benitez. Tal fue la preocupa-ción de la referida Comisión por la magnitud de las irregu-*337laridades existentes en las oficinas de■ otros Senadores que la Comisión, antes de solicitar que se ampliara su investi-gación, prefirió “recomendarle” al Senado que se desistiera de la investigación ordenada contra el Senador Rexach Be-nítez y que no se tomara ninguna otra acción, aparte de censurarlo, contra el referido Senador.
Por otro lado, la existencia de violaciones similares en la oficina de otros miembros del Senado de Puerto Rico, y el “señalamiento selectivo” de Rexach Benítez, constituyeron el principal fundamento en que descansó el voto explica-tivo que la Senadora Victoria Muñoz Mendoza emitió al oponerese, y votarle en contra, a la acción de la mayoría de los miembros de su propio partido político de referir el asunto al Secretario de Justicia de Puerto Rico. Esa imper-misible acción de discrimen político fue la que, igual y enérgicamente, repudió el Senador Fernando Martín me-diante las expresiones que hiciera en el hemiciclo del Se-nado de Puerto Rico.
Si es que, como se expresara en la “exposición de moti-vos” de la antes mencionada R. del S. 16, págs. 1-2, el propósito tras la investigación ordenada respecto al Sena-dor Rexach Benítez lo era la honda preocupación del Se-nado referente al “serio impacto sobre el nombre y reputa-ción ... de todo el Cuerpo, sus miembros, funcionarios y empleados” y “tomar las medidas que correspondan para corregir cualquier situación irregular, si la hubiere” (énfa-sis suplido), ¿por qué razón el Senado no amplió la inves-tigación para cubrir las oficinas de todos los Senadores a quienes se le imputaban esas irregularidades?
Por otro lado, procede que uno, igualmente, se pregunte el por qué el entonces Secretario de Justicia de Puerto Rico, Ledo. Héctor Rivera Cruz, no utilizó sus amplios recursos, al ser advertido de la.posibilidad de la comisión de posible delito por parte de otros Senadores, para investigar a esos otros miembros del Senado de Puerto Rico y radicar contra éstos los cargos criminales que correspondieran.
*338Las contestaciones a dichas interrogantes son obvias: sólo se interesaba procesar, y perseguir políticamente, al Senador Roberto Rexach Benítez.
V
La mayoría del Tribunal, en un intento de contrarrestar nuestro señalamiento sobre “procesamiento selectivo” del Senador Rexach Benítez, expresa, en síntesis, que: (1) dicho planteamiento no ha sido levantado por el Senador Rexach Benítez, esto es, que ha sido planteado motu pro-prio por el Juez suscribiente a “destiempo”; (2) la posición que el Juez suscribiente hoy asume —de “resolver” el se-ñalamiento en esta etapa de los procedimientos— resulta ser, conforme la Mayoría, contradictoria con la posición que asumimos en el pasado en el caso Hernández Colón v. Srio. de Hacienda, ante; (3) “la prominencia pública del acusado y el hecho de que sea miembro de una minoría, o la su-puesta ausencia de acusación a otros supuestos violadores, de por sí, tampoco [le] permite [al Tribunal] pasar juicio sobre la alegación de discrimen traída por la opinión disi-dente”, (énfasis suplido y en el original) opinión mayorita-ria, pág. 281, y (4) lo “ocurrido en el Senado de Puerto Rico no impedía que el Departamento de Justicia investigara y formulara los cargos que procedieran en derecho”. Opinión mayoritaria, pág. 282.
Verdaderamente resulta ser innecesario extenderse mu-cho en la “refutación” de dichos señalamientos. Los mismos realmente constituyen un lastimoso esfuerzo de la mayoría por justificar su incomprensible actitud de inaccción —por segunda ocasión en el corto término de cinco (5) años— ante la cruda, y jurídicamente indeseable, utilización por parte del Estado del proceso criminal como mecanismo de persecución, política en este País. Ello no obstante, y por aquello de que lector alguno pueda abrigar dudas al res-*339pecto, procedemos a discutir, aun cuando brevemente, dichos señalamientos:
Los documentos de los cuales surge, con palmaria clari-dad, la evidencia sobre procesamiento selectivo del Senador Rexach Benítez —esto es, el informe que rindieron la antes mencionada Comisión Especial del Senado de Puerto Rico; el voto disidente explicativo emitido por la Senadora Mu-ñoz Mendoza, y las expresiones del Senador Martín, plas-madas las mismas en el Diario de Sesiones de dicho cuerpo legislativo— son documentos públicos de los cuales este Tribunal puede tomar conocimiento judicial. A esos efectos, véase: Regla 11 de las Reglas de Evidencia de 1979 (32 L.P.R.A. Ap. IV); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).
Establece la see. 36 del Título 4 de las Leyes de Puerto Rico Anotadas que:

See. 36. Facultades como tribunal de apelación

El Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un tribunal de apelación y no un tribunal de casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se limitará sola-mente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones sino que con el más alto fin de justicia, el Tribunal puede también enten-der en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras. (Enfasis suplido.)
A esos efectos, y desde bien temprano en su historia, este Tribunal ha expresado con justificado orgullo, en in-numerables y reiteradas ocasiones, que en su función revi-sora no se limitará a la consideración de los errores seña-lados sino que, siendo su obligación velar por que se haga justicia a todo aquel que de acuerdo con su más sano crite-rio como juzgador tiene derecho a ello, entenderá en todos los hechos y trámites que dieron lugar al recurso ante su *340consideración con el propósito de evitar la comisión de injusticias. Cientos de decisiones, emitidas en el pasado por este Tribunal, constituyen prueba innegable de ese alto sentido del deber que, desafortunadamente, se ha ido des-vaneciendo en los últimos años. Véase, entre otros: Ab In-testato Marini Pabón, 107 D.P.R. 433 (1978); Pueblo v. Santiago, 106 D.P.R. 1 (1977); Dávila v. Valdejully, 84 D.P.R. 101 (1961); Pérez v. Acevedo Quiñones, 100 D.P.R. 894 (1972); Pueblo v. Colón Obregón, 102 D.P.R. 369 (1974); y otros.
De manera, pues, que el señalamiento de la mayoría de los integrantes del Tribunal a los efectos de que no consi-deran el planteamiento nuestro sobre procesamiento selec-tivo debido a que el Senador Rexach Benítez no lo ha le-vantado y que, en consecuencia, el mismo es uno hecho a “destiempo”, no pasa de ser una mera simpleza y una pe-nosa excusa para no cumplir con su irrenunciable función de hacer justicia.
Por otro lado, causa sorpresa el señalamiento de la ma-: yoría a los efectos de que la posición que hoy asumimos en el presente caso es, alegadamente, contradictoria con la posición que asumiéramos en el caso Hernández Colón v. Srio. de Hacienda, ante. Dicho señalamiento denota, cuando menos, una lamentable insuficiencia en la capaci-dad de análisis e interpretación jurídica de parte de esa mayoría. En el citado caso de Hernández Colón v. Srio. de Hacienda se trataba de una alegación de persecución polí-tica, formulada la misma dentro de una solicitud de sen-tencia sumaria; alegación que estaba basada en declaracio-nes juradas y unas actuaciones oficiales administrativas de las cuales el recurrente Hernández Colón hacía unas inferencias. Dichas alegaciones habían sido objeto de refu-tación a nivel de instancia, en cumplimiento de las dispo-siciones de la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, por el Departamento de Hacienda. Siendo esa la situación, lo jurídicamente procedente era lo que propusi-*341mos en aquel entonces: devolver el caso al foro de instancia para que éste dilucidara la referida controversia de hechos. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
En el caso hoy ante nuestra consideración, ese trámite no es necesario. Contrario al citado caso Hernández Colón v. Srio. de Hacienda, ante, en que el tribunal de instancia para poder adjudicar la alegación de persecución política tenía que, inclusive, dirimir la credibilidad de los testigos que sobre dicho asunto entendieran procedente presentar las partes, en el presente caso el hecho del procesamiento selectivo surge, con transparente claridad, de prueba docu-mental de la cual podemos tomar conocimiento judicial. Este Tribunal, en innumerables y reiteradas ocasiones, ha resuelto que, en lo que respecta a la evaluación de prueba documental, se encuentra en idéntica posición que la de los tribunales de instancia; esto es, podemos llegar a nuestras propias conclusiones. Véanse, entre otros: Chase Manhattan v. Emmanuelli Bauzá, 111 D.P.R. 708 (1981); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981); Central Igualdad v. Srio. Hacienda, 83 D.P.R. 45 (1961). Dicha evidencia de discrimen político, unida precisamente a los hechos que menciona la Mayoría, esto es, “la prominencia pública del acusado y el hecho de que [éste] sea miembro de una mi-noría” (opinión mayoritaria, pág. 281) hacen que la deter-minación sobre procesamiento selectivo “resalte a la vista y hiera la retina”. Véase In re Roldán González, 113 D.P.R. 238, 242 (1982).
En relación con este último señalamiento, la Mayoría, adicionalmente, expresa que “la supuesta ausencia de acu-sación a otros supuestos violadores, de por sí, tampoco nos permite pasar juicio sobre la alegación de discrimen ...”. (Enfasis suprimido.) Opinión mayoritaria, pág. 281. Debe quedar meridianamente claro que no estamos sosteniendo que el mero hecho de que no se hayan acusado a otras per-*342sonas por idénticas irregularidades a las cometidas por Rexach Benítez es, de por sí, índice de discrimen impermisible. Esto es, y a manera de ejemplo, ciertamente no constituye defensa para un conductor de vehículos de motor que haya sido denunciado por la policía por no dete-nerse ante un semáforo el simple hecho de que el policía no hubiera denunciado a otros conductores que hubieran co-metido la misma infracción. Lo que sí es impermisible, desde un punto de vista constitucional, es que ese conductor haya sido denunciado porque su tez, a diferencia de los otros, es de tal o cual color o porque él, distinto a los otros, es de tal o cual partido político.
En el caso específico ante nuestra consideración, se in-vestigó y se ha procesado únicamente al Senador Rexach Benítez y no se ha investigado, ni procesado, a ningún otro de los integrantes del Senado sobre los cuales también hubo querellas. Del propio informe rendido por la Comi-sión Especial del Senado; del voto disidente explicativo emitido por la Senadora Muñoz Mendoza, y de las expre-siones del Senador Martín claramente se desprende que la razón fue una política; esto es, por el hecho de que el Se-nador Rexach era miembro de la minoría novoprogresista y los otros Senadores no. Debe mantenerse presente que: “ante la admisión de parte, relevo de prueba”
Por último, y en relación con el señalamiento relativo a que lo “ocurrido en el Senado de Puerto Rico no impedía que el Departamento de Justicia investigara y formulara los cargos que procedieran en derecho” (opinión mayorita-ria, pág. 282), sólo podemos decir que “no hay peor ciego que el que no quiere ver”. No hay duda de que, indepen-dientemente de lo que el Senado de Puerto Rico hiciera, el Secretario del Departamento de Justicia tenía la facultad para acusar al Senador Rexach Benítez y/o a cualquiera otro de los Senadores a quienes se les había imputado idénticas violaciones a las del Senador Rexach Benítez. Dicho, débil y desesperado, señalamiento se contesta con dos *343sencillas preguntas, a saber: (1) ¿quién era el Secretario de Justicia de Puerto Rico para el 1ro de febrero de 1990?,(6) y (2) ¿a qué otro miembro del Senado de Puerto Rico, si al-guno, el Departamento de Justicia investigó y procesó en adición al Senador Rexach Benítez? El entonces Secretario Rivera Cruz procedió, única y selectivamente, contra el Se-nador Rexach Benítez; ratificando de esta manera, e incu-rriendo en, la práctica de discrimen político en que había originalmente incurrido el Senado de Puerto Rico.
VI
Que una situación, como la que sirve de origen al re-curso ante nuestra consideración, suceda en la “Casa de las Leyes”, es, cuando menos, algo ciertamente desafortunado y poco ejemplarizante para Puerto Rico.
Que únicamente se investigue a, y se radiquen cargos criminales contra, uno sólo de los responsables de esa si-tuación, resulta ser una situación intolerable e inconstitu-cional que este Tribunal, independientemente de toda otra consideración, no debe permitir que suceda.
Algunos pensarán que es preferible que se acuse a tino que a ninguno. Esa posición, sin embargo, no es constitu-cionalmente permisible. Si este Tribunal, ante una clara situación de procesamiento criminal selectivo y discrimina-torio —violatoria de la Sec. 1 del Art. II de nuestra Cons-titución, ante— se hace de la “vista larga”, no sólo permite que impunemente se viole la Constitución, sino que se con-vierte en cómplice de ello.
Ante una violación constitucional de esta magnitud, este Tribunal tiene el deber ineludible de buscar una vía deciso-*344ria procesal que reivindique adecuadamente los derechos violados. Véase Noriega v. Gobernador, 122 D.P.R. 650 (1988). Dicho remedio, en nuestra opinión, debe de ser el archivo de los cargos criminales radicados en el presente caso. Ese curso decisorio es la única forma de ponerle fin, de una vez y por todas, a esta inconstitucional práctica de persecución política. Hoy se persigue al Senador Rexach Benitez; mañana, puede ser a cualquier otro de los ciuda-danos de este País.
El foro judicial ni es colonia de las Ramas Ejecutiva y Legislativa ni puede convertirse en cómplice de las actua-ciones inconstitucionales de éstas.

 Conforme se desprende de la referida exposición de motivos, la Sra. Nélida Acosta Millán aparecía como si fuera empleada del Senador Rexach Benítez cuando ello no era correcto; cobrando los cheques expedidos a nombre de ella una persona de nombre Ana Millán, quien era “prima” de la señora Acosta Millán.


(2) Merece destacarse que la recomendación de la Comisión Especial sobre cen-sura al Senador Rexach Benítez se basó, conforme expresara la propia Comisión Especial, en que los hechos fueron:
“...aceptados por el Senador en su carta al Secretario de Justicia del 23 de febrero del corriente en la que el Senador devuelve al erario las cantidades de dinero que se desembolsaron en virtud del contrato antes mencionado. Ante esta admisión pública del Senador Rexach Benítez, esta Comisión Especial recomienda al Senado que lo censure por esta práctica impropia e ilegal de contratación. Nótese que esta recomendación no la hace la Comisión en virtud de la evidencia que pueda haber recibido sobre estos hechos sino únicamente en virtud de las admisiones hechas públicas voluntariamente por el Senador Rexach Benítez. La Comisión reitera que se abstiene de aquilatar toda prueba que hubiere recibido como resultado del poder conferídole por la Resolución del Senado 16; o de hacer recomendaciones a base de dicha prueba.” Informe de la Comisión Especial del Senado sobre la R. del S. 16 de 29 de diciembre de 1989, lima Asamblea Legislativa, 3ra Sesión Ordinaria, pág. 7.


(3) Véase XLIV (Núm. 9) Diario de Sesiones (Procedimientos y Debates de la Asamblea Legislativa), 167-169 (1990).


(4) 4 Diario de Sesiones de la Convención Constituyente, 2562 (1951).


(5) 13 L.P.R.A. sec. 3145(c).


(6) Todavía están latentes en nuestra memoria —esto es, ni tan siquiera resulta ser necesario tomar conocimiento judicial de documentos o informaciones periodísti-cas para refrescar la misma— las continuas y agrias disputas públicas que, desde el comienzo de su gestión como Secretario de Justicia, sostuvo el Lie. Héctor Rivera Cruz con el Senador Roberto Rexach Benítez.